Order entered October 22, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-14-01215-CV

               HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                          V.

                         PATRICK DAUGHERTY, Appellee

                                 No. 05-14-01283-CV

                         PATRICK DAUGHERTY, Appellant

                                          V.

   SIERRA VERDE, LLC, HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
   JAMES DONDERO, PATRICK BOYCE AND WILLIAM L. BRITAIN, Appellees

                                         AND

               HIGHLAND CAPITAL MANAGEMENT, L.P., Appellant

                                          V.

                         PATRICK DAUGHERTY, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. 12-04005

                                      ORDER
      Because a review of these appeals reveals they stem from the same judgment, we

CONSOLIDATE, on our own motion, appellate cause number 05-14-01283-CV into cause 05-
14-01215-CV. For administrative purposes, appellate cause number 05-14-01283-CV is treated

as a closed case.

       We DIRECT the Clerk of this Court to transfer all papers from appellate cause number

05-14-01283-CV to appellate cause number 05-14-01215-CV. The parties shall now use only

cause number 05-14-01215-CV when referencing the appeal.




                                                 /s/    ADA BROWN
                                                        JUSTICE